ANDERSON, J.
A verdict and confession without a judgment of guilt by the court will not support an appeal.-Ayers v. State, 71 Ala. 11; Joyner v. State, 78 Ala. 448; Nichols v. State, 100 Ala. 23, 14 South. 539; Wright v. State, 103 Ala. 96, 15 South. 506; Bridges v. State, 124 Ala. 90, 27 South. 474; Marks v. State, 131 Ala. 44, 31 South. 18; Mayers v. State, 147 Ala. 687, 40 South. 658; Collins v. State, 148 Ala. 667, 41 South. 672. When, however, there is a sentence by the trial court in compliance with the verdict of guilty, as disclosed by the judgment entry, there is implied a judgment of guilt, and the judgment of conviction is shown to be sufficient. — Talbert v. State, 140 Ala. 96, 37 South. 78, and cases there cited. The court sentenced Hez Palmer, one of the appellants, and the judgment as to him was sufficient to support an appeal. There was no judgment of guilt and no sentence as to Jennie Langston, and her appeal must be dismissed.
The statute (section 6221, Code 1907) is not violative of the Constitution because it does not fix a limit on the fine. — 12 Cyc. 966, and cases cited in notes 9 and 10. Moreover, section 7622 of the Code of 1907 fixes a fine at not more than $500 in all misdemeanors when the punishment is not particularly specified in the Code. The judge in the oral charge should have limited the jury to a maximum fine of. $500, but the verdict of the jury cured the error, as they assessed the lowest fine authorized by the statute.
There was evidence from which the jury could infer that the offense was committed in Marion county. The trial was had in said county and a state witness testified that they then lived in the county, and the proof showed that they had been seen together at their respective homes, and that they had not moved into or *127from another or other counties during the period covering their alleged illicit relations.
There was no error in permitting the witness • Hallmark to testify on redirect as to the conversation he had with Monteray Sanderson. The defendant had attempted to show one to his discredit on cross-examination and he had the right to explain what he did say and defendant also showed by the witness Sanderson what Hallmark told him, and which made this evidence, prematurely brought out, competent.
The charge against defendants involved a cohabitation and continuous association and relations, and the state had the right to show that one of the defendants ivas seen sitting in the lap of the other one previous to the indictment, and Avhich was a circumstance to be considered as to this relationship with each other. Charge 5 requested by the defendants was properly refused.
Charge 2, requested by the defendants, should have been given. It asserts the law. It is true sexual intercourse need not be proven by direct or positive evidence, but it must be shoAvn beyond a reasonable doubt and which is all that the charge requires of the state. It is not misleading, but asserts an elementary principle of laAV.
Appeal dismissed as to Jennie Langston, and the judgment against Hez Palmer is reversed and the cause is remanded.
McClellan, Mayfield, and Sayre, JJ., concur.